Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicants Amendment
Applicant’s amendment filed 3/1/2021 has been received and entered.  Claim 23 has been amended, claims 1-22, 24-35, 38-40, 42-43, 45-54 have been cancelled, and claims 55-61 have been added.
Claims 23, 36-37, 41, 44, 55-61 are pending.

Election/Restriction
Applicants note the restriction requirement and amendments to the claims noting with the amendment the restriction is moot.  It is noted that Applicant’s response appears to be non-compliant in that the claim amendments has deleted the embodiments that were to be elected without adding any specific elected species into the independent claim (note Applicants were to elect: 1. in claims 37-38 a specific type of high-throughput sequencer in claim 38 must be elected; 2. in claim 39 a specific medium must be elected; and 3. in claim 51 a specific type of clustering must be elected), and has left only generic claims and is not a proper constructive election of species as required by the previous action.  However, for the sake of compact prosecution and in review of the extensive claim amendments, the claims as amended will be examined.
Without any specific arguments being made, Applicant’s election in the reply filed on 4/6/2021 is acknowledged. Because applicant did not distinctly and specifically point out the 
Claims 23, 36-37, 41, 44, 55-61 are pending and currently under examination.

Priority
This application filed 4/6/2018 is a national stage filing of PCT/US2016/056314 filed 10/10/2016 which claims benefit to US provisional application 62/239879 filed 10/10/2015; and is related to US application 15/442990 filed 2/27/2017 as a CON of PCT/US2016/056314 filed 10/10/2016.

Information Disclosure Statement
The four information disclosure statement (IDS) submitted on 5/2/2019, 8/20/2019 and 3/1/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The listing of references in the specification is not a proper information disclosure statement.  See for example [0073]-[0087].  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely 
Claims 23, 36-37, 41, 44, 55-61 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application No. 15/442990 (RCE filed).
It is noted that the present claims are directed to a system to analyze genetic information using a computer to implement steps of analysis of at least 10,000 reads, and in review of the claims of ‘990 drawn to a method, the method comprises the same analysis steps that are implemented by the instantly claimed system.  The method does provide for a step of physically obtaining the sequences to be analyzed, but this is a necessary step to obtain data and is an obvious and necessary step required of the system of analysis and in the instant claims set forth as derived from molecules in the starting sample.
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 23, 36-37, 41, 44, 55-61 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim analysis


For step 1 of the 101 analysis, the claims are found to be directed to a statutory category of a method for a computer implemented method of analyzing DNA molecules and analyzing the reads for possible breakpoints representing fusion gene products.
For step 2A of the 101 analysis, the judicial exception of the claims are the steps of accessing sequence read data for possible fusion or breakpoint sequences.   The step of aligning and comparing sequence reads to arrive at the identification of 5’ and 3’ sequences and the presence of possible breakpoints/fusion products are considered abstract instructional steps.  The claim requires analysis and comparison of reads with a reference sequence to identify breakpoint sequences (5’ and 3’ reads that are disjointed based on the comparison).  The judicial exception is a set of instructions for analysis of sequence data and appear to fall into the category of Mental Processes, that is concepts performed in the human mind (including an observation, evaluation, judgment, opinion).  In this case, the claims do not require any amount or complexity to the data 
Recent guidance from the office requires that the judicial exception be evaluated under a second prong to determine whether the judicial exception is practically applied.  In the instant case, the claims have an additional element of obtaining read data by sequencing DNA molecules, and providing a summary of the analysis for possible correlation of the breakpoint to diagnosis, prognosis or risk of disease and guides, however this appears to be simply a means to obtain read data for further analysis and correlations that are known in the art (that is not identifying new correlations that result in this step).  Further, this judicial exception requires steps recited at high level of generality and in review of the specification if implemented on a computer are only instructions stored on a non-transitory medium or system, and is not found to be a practical application of the judicial exception as broadly set forth.  While the claims recite the use of the information to ‘diagnose’ a disease or condition, where it might be cancer, and in review of the specification and the art of record, this appears to be an instructional step for interpreting the presence of specific or known gene recombination events associated with specific cancers or seen in specific known conditions.
For step 2B of the 101 analysis, the independent claim recites additional element and are found to be the steps of obtaining sequence read data.  As such, the claims do not provide for any additional element to consider under step 2B that appear to provide for significantly more for implementation using an automated system or computer, it is noted that in explaining the Alice framework, the Court wrote that "[i]n cases involving software innovations, [the step one] inquiry often turns on whether the claims focus on the specific asserted improvement in computer capabilities or, instead, on a process that qualifies as an abstract idea for which Daniel C. Koboldt (Massively Parallel Sequencing Approaches for Characterization of Structural Variation, 2012) who provide an overview of techniques and their applications in genetic analysis.
As indicated in the summary of the judicial exception above and in view of the teachings of the specification, the steps are drawn to analysis of sequence data.  While the instruction are stored on a medium and could be implemented on a computer, together the steps do not appear to result in significantly more than a means to compare sequences.  The judicial exception of the method as claimed can be performed by hand and in light of the previous claims to a computer medium and in light of the teaching of the specification on a computer.  In review of the instant specification the methods do not appear to require a special type of processor and can be performed on a general purpose computer.  
Based upon an analysis with respect to the claim as a whole, claims 36-37, 41, 44, 55-61 do not recite something significantly different than a judicial exception.   Claims 36-37, 41, 44, 55-61 are directed towards a method of receiving sequence data and comparing the data to identify sequences that have a ‘breakpoint’ relative to a reference sequence.  Dependent claims set forth additional steps which are more specifically define the considerations and steps of calculating, and comparing, and do not add additional elements which result in significantly more to the claimed method for the analysis.  In the two step analysis to determine whether any element or combination of elements in the claim is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception, there does not appear to be additional steps are recited in the instantly claimed invention that would amount to significantly more than the judicial exception.  Without additional limitations, a process that employs mathematical algorithms (aligning sequences) to manipulate existing information (identify a probe that starts at a deletion or insertion) to generate additional information is not patent eligible.  In other words, patenting abstract idea (designing probes to a target sequence) cannot be circumvented by attempting to limit the use to a particular technological environment or purpose and desired result. 
One way to overcome a rejection for non-patent-eligible subject matter is to persuasively argue that the claimed subject matter is not directed to a judicial exception. Another way for the 

Conclusion
No claim is allowed. 
At the time of filing the presence and for the analysis of DNA for recombination events was known, and specific breakpoints were shown to be associated with specific diseases such as cancer.  See for example the teachings of both Tucker et al. (Massively Parallel Sequencing: The Next Big Thing in Genetic Medicine Am J Hum Genet. 2009 Aug 14) and Daniel C. Koboldt (Massively Parallel Sequencing Approaches for Characterization of Structural Variation, 2012).   Further, the methods of sequencing reads from samples using tags/barcodes for sample identification and handling were also known and routine, however reads from a sample representing clusters of breakpoints and the cluster analysis of such a sample were not demonstrated, nor routinely done to make obvious the claims as a whole given the art of record.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph T Woitach whose telephone number is (571)272-0739.  The examiner can normally be reached on Mon-Fri; 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joseph Woitach/            Primary Examiner, Art Unit 1631